

116 HR 3895 IH: North American Development Bank’s Pollution Solution Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3895IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Vargas (for himself, Mr. Peters, Mrs. Davis of California, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for a general capital increase for the North American Development Bank, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the North American Development Bank’s Pollution Solution Act. 2.General capital increasePart 2 of subtitle D of title V of Public Law 103–182 (22 U.S.C. 290m–290m–5) is amended by adding at the end the following:
			
				547.First capital increase
 (a)Subscription authorizedThe Secretary of the Treasury is authorized to subscribe on behalf of the United States to, and make payment for, 150,000 additional shares of the capital stock of the Bank.
 (b)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.
 (c)Use of capital raised to further certain policy goalsThe Secretary of the Treasury shall instruct the United States Executive Director at the Bank to use the voice and vote of the United States to prioritize using the capital raised through the purchase of additional shares of capital stock of the Bank to further the policy goals set forth in section 3 of the North American Development Bank’s Pollution Solution Act..
		3.Policy goals
 (a)In generalIn addition to projects within the mission and scope of the North American Development Bank, including wastewater treatment, water conservation, municipal solid waste and related matters, on the day before the date of the enactment of this Act and pursuant to section 2 of article II of the Charter, the Secretary of the Treasury shall direct the representatives of the United States to the Board of Directors of the Bank to use their voice and vote of the United States to support the financing of projects related to environmental infrastructure relating to water pollution, stormwater drainage, non-point pollution and any other environmentally beneficial infrastructure project.
 (b)Charter definedIn this section, the term Charter means the Agreement Concerning the Establishment of a Border Environment Cooperation Commission and a North American Development Bank, signed at Washington and Mexico November 16 and 18, 1993, and entered into force January 1, 1994 (TIAS 12516), between the United States and Mexico.
 4.Efficiencies and streamliningThe Secretary of the Treasury shall direct the representatives of the United States to the Board of Directors of the North American Development Bank to use the voice and vote of the United States to seek to require the Bank to develop and implement efficiency improvements to streamline and accelerate projects described in section 3(a).
		5.Performance measures
 (a)In generalThe Secretary of the Treasury shall direct the representatives of the United States to the Board of Directors of the North American Development Bank to use the voice and vote of the United States to seek to require the Bank to develop performance measures that—
 (1)demonstrate how projects and financing approved by the Bank are meeting the Bank’s mission and providing added value to the region near the international land border between the United States and Mexico; and
 (2)are reviewed and updated not less frequently than annually. (b)Report to CongressThe Secretary of the Treasury shall submit to Congress, with the submission to Congress of the budget of the President for a fiscal year under section 1105(a) of title 31, United States Code, a report on progress in imposing the performance measures described in subsection (a).
			6.Creation of the U.S.-Mexico Border Public Health Trust Fund in the North American Development Bank
 (a)Short titleThis section may be cited as the U.S.-Mexico Border Public Health Trust Fund Act of 2019. (b)Creation of the U.S.-Mexico Border Public Health Trust FundPart 2 of subtitle D of title V of the North American Free Trade Agreement Implementation Act (22 U.S.C. 290m–290m–5), as amended by section 2 of this Act, is amended by adding at the end the following:
				
					548.U.S.-Mexico Border Public Health Trust Fund
						(a)Establishment
 (1)In generalThe Secretary of the Treasury, in consultation with the Secretary of State and the Administrator of the Environmental Protection Agency, shall use the voice and vote of the United States to establish, in the Bank, a trust fund (which shall be known as the U.S.-Mexico Border Public Health Trust Fund) which shall—
 (A)focus on designing, implementing, and financing, through loans and grants, environmental infrastructure projects relating to water pollution, wastewater treatment, water conservation, municipal solid waste, and related matters along the United States-Mexico border; and
 (B)be administered by the Board of Directors of the Bank. (2)Report to the congressUntil the trust fund is established, the Secretary of the Treasury shall submit to the Committees of jurisdiction semiannual reports on the efforts of, and progress made by, the Secretary in establishing the trust fund.
							(b)Administration
 (1)In generalThe Secretary of the Treasury, in consultation with the Secretary of State and the Administrator of the Environmental Protection Agency (and, in the case of matters relating to expenditures from the trust fund, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the head of any department or agency of the Federal Government that has made a deposit into the trust fund), shall use the voice and vote of the United States—
 (A)to support the development by the Bank of performance measures for projects financed by the trust fund;
 (B)to support the regular assessment of the projects by the Bank using performance measures; and (C)to explore and support opportunities for private sector co-financing of trust fund projects.
 (2)Report to the congressWithin 1 year after the establishment of the trust fund, and annually thereafter, the Secretary of the Treasury shall submit to the Committees of jurisdiction a written report on the progress made in developing the performance measures referred to in paragraph (1).
							(c)Appropriations
 (1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $400,000,000 for payment by the Secretary of the Treasury to the Bank as trustee for the trust fund, to remain available until expended.
 (2)Authority to reprogram unobligated fundsAny department or agency of the Federal Government may deposit into the trust fund any unobligated funds made available to the department or agency, as the case may be..
			